Title: From Thomas Jefferson to James Madison, 22 March 1803
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir 
                     
            Monticello Mar. 22. 1803.
          
          Yours of the 17th is recieved. I concur in your ideas that the request from the Bey of Tunis of a frigate of 36. guns should be complaisantly refused. I think the greatest dispatch should be used in sending either the guncarriages or money to Simpson for the emperor of Marocco, and the stores to Algiers; &, if you approve it, the powder on account: or perhaps it would be better to authorise the purchase of it in Europe on the Dey’s agreeing to recieve it on account. we must keep these two powers friendly by a steady course of justice aided occasionally with liberality. mr Smith has suggested the sending another frigate. but no new fact justifies a change of plan. our misfortune has been that our vessels have been employed in particular convoys, instead of a close blockade equivalent to universal convoy. I suppose Murray may be for sending more ships there. every officer in the navy, & every merchant in the US. would be for that: because they see but one object, themselves.—I see the federalists find one paper in Kentucky into which they can get what they write either here or there. Bradford’s Guardian of freedom of Mar. 4. has a piece recommending immediate separation. a cool calculation of interest however would shew that Eastern America would not be the greatest sufferer by that folly.   Accept my affectionate salutations.
          
            Th: Jefferson
          
        